DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/20/2020, 04/28/2021, and 08/24/2021 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive. For example, it general recites a charging method and does not incorporate the inventive concept found in the independent claims. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Response to Preliminary Amendment
Acknowledgement is made of the amendment filed on 01/20/2020 in which claims 1, 3-8, 10, 12, and 14 were amended, claims 2, 11, and 13 canceled, and claims 15-20 added. Therefore, claims 1, 3-10, 12, and 14-20 are pending for examination below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3-10, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. [US 2009/0273319] in view of Lee [KR101721202] and Xiong [US 2006/0284598].
With respect to claims 1, 10, and 14, Young discloses a method of charging, applied to a terminal [handheld device], comprising: detecting a battery power before turning on a fast charging function and determining an estimated charging time according to the battery power [par. 0029; calculates a charging complete time; processor and memory shown in fig. 5]; determining an estimated charging time after turning on the fast charging function [par. 0029; after a fast charge is activated the charging complete time is updated based on the new parameters]. However, Young fails to disclose using a power consumption parameter in the determining and turning off the fast charging function when determining that the abnormal charging occurs. 
Using power consumption parameters in the calculation of charging time is routine in the art of battery charging, for example, Lee teaches determination of charging time according to a power consumption parameter [page 2 description; completion time takes power consumed by the battery into consideration]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Young to include incorporation of a power consumption parameter in the time calculation for the benefit of providing a more accurate and up-to-date estimation of the amount of time estimated to charge a battery since using a device/battery implicitly drains some of the power which in turn would require more power/more time to reach a full charge status. 
Furthermore, Xiong teaches determination of an abnormal charging occurs during a fast charging operation according to a charging time parameter and subsequent turning off of the fast charging operation based on the abnormal charging/timing [par. 0020].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Young to include determining whether an abnormal charging occurs during a fast charging operation for the benefit of providing an additional safety feature to prevent damage to the battery during the high-power energy transfer. 

With respect to claims 3 and 12, Xiong as applied above further discloses wherein determining whether the abnormal charging occurs according to the estimated charging time comprises: recording a charging time when turning on the fast charging function; detecting a present charging state if the charging time is greater than or equal to the estimated charging time; and determining whether the abnormal charging occurs according to the present charging State [par. 0020; the time starts recording based on the fast charging function and after the time goes above a threshold checks to see if the present state is still the fast charging state (battery still under voltage) and if so makes the abnormal determination and turns off charging, see also fig. 3].

With respect to claims 4 and 15, Xiong as applied above further discloses the estimated charging time is a fast charging completion time, and determining whether the abnormal charging occurs according to the present charging state comprises: determining that the abnormal charging does not occur if the present charging state is a fast charging completion state and determining that the abnormal charging occurs if the present charging state is not the fast charging completion state [at 302 during the precharging time expires an abnormal indication is made since the battery pack voltage did not rise as normal however if it does it moves on to the fast charging operation and no abnormal indication is made during the fast charging present state].

With respect to claims 5-6 and 16-17, Xiong as applied above further discloses the estimated charging time is a constant current or boosting completion time [steps 303 and 311 are considered both the boosting/CC times as an elevated charging current is applied], and determining whether the abnormal charging occurs according to the present charging state comprises: determining that the abnormal charging occurs if the present charging state is a constant current or boosting charging state; and determining that the abnormal charging does not occur if the present charging state is not the constant current or boosting charging state [at 314 when still in rapid charging and time not expired the charging keeps looping and no abnormal state however once time limit expires and if present state is still the boosted charging power then the abnormal indication is made at 310].

With respect to claims 7 and 18, Young further discloses performing charging according to the power reduction response [via adjusting unit 133] and Xiong as applied above further discloses sending a power reduction instruction when determining that the abnormal charging occurs; receiving a power reduction response for responding to the power reduction instruction [Fig. 3; power reduction occurs if there is an abnormal condition].

With respect to claims 8 and 19, Young further discloses receiving a request instruction, wherein the request instruction is configured for a request to establish a connection with a charging device and to turn on the fast charging function [par. 0026].

claims 9 and 20, Lee as applied above discloses wherein detection the power consumption parameter comprises: detecting a present running state and a present running application; and determining the power consumption parameter according to the present running state and the present running application [page 2 description cites a “component of the portable terminal” which is equated to a running application since battery power is being used].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859